DETAILED ACTION
This Office Action is in response to Application filed on 10 June 2020.
Claims 1-21 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karame et al., U.S. Patent App. Pub. 2018/0157558, hereinafter referred to as “Karame”.

Referring to claim 1, Karame discloses a method for byzantine fault tolerant replication of data including view changes (See paragraphs 0010 and 0129). Karame discloses a primary node and replica nodes with a total of n nodes, thus distributed (See paragraph 0002). Karame disclose wherein f servers fail (See paragraph 0002).  Karame discloses the number of required servers being 2f+1 and the nodes being part of a consensus network (See paragraphs 0047 and 0136).  Karame discloses the servers execute the same operations in the same order (See paragraph 0008).  - A method for implementing view-changes in a Byzantine Fault Tolerant (BFT) protocol running on a distributed system comprising n replicas, wherein no more than f of the n replicas are faulty, and wherein the BFT protocol enables at least 2f+1 of the n replicas to reach consensus on how to sequence execution of one or more operations, 
Karame discloses a view change from v to v+1 (See paragraph 0130). Karame discloses a new primary node, PN, is selected for a view change (See paragraph 0077). - the method comprising, at a time of a view-change from a prior view v to a new view v+1 for sequencing execution of an operation o, by each non-faulty replica in the n replicas that has not been selected as a proposer for the new view v+1: 
Karame discloses the servers providing messages with checkpoint certificate that includes a unique identifier that includes a sequential counter (See paragraphs 0024, 0052 and 0078). Karame disclose the number of required servers being 2f+1 (See paragraph 0047). - transmitting a first message to the proposer that includes, if said each non-faulty replica is currently locked onto a certificate comprising 2f+1 votes for a proposed sequence number for the operation o, a copy of the certificate; and 
Karame discloses keeping the highest counter value received from the view-change messages (See paragraph 0135). Karame discloses the view-change messages includes the latest stable checkpoint certificate (See paragraph 0131).  Karame discloses discarding by the servers, entries with sequence number less than the counter value (See paragraph 0078). - in response to the transmitting, receiving a second message from the proposer that includes a single certificate selected from among a plurality of certificates, the plurality of certificates including the certificates received by the proposer via the first messages.

Referring to claim 2, Karame discloses the servers keep the highest counter value from the view-change messages (See paragraph 0135). - The method of claim 1 wherein the single certificate included in the second message is a certificate received by the proposer via the first messages that is associated with a highest view number.

Referring to claim 3, Karame discloses the servers keep the highest counter value from the view-change messages (See paragraph 0135). Karame discloses determining by the services if the checkpoint certificate has the same UI, with sequence counter, as the messages (See paragraphs 0024, 0076, and 0078).- The method of claim 1 further comprising, upon receiving the second message: determining, by said each non-faulty replica, whether it is currently locked onto an existing certificate; and if it is currently locked onto an existing certificate, determining whether a view number associated with the single certificate included in the second message is higher than a view number associated with the existing certificate.

Referring to claim 4, Karame discloses discarding by the servers, entries with sequence number less than the counter value (See paragraph 0078). - The method of claim 3 further comprising: if the view number associated with the single certificate is higher than the view number associated the existing certificate, releasing, by said each non-faulty replica, its lock on the existing certificate and adopting a lock on the single certificate.

Referring to claim 5, Karame discloses discarding by the servers, entries with sequence number less than the counter value (See paragraph 0078). - The method of claim 3 further comprising: if the view number associated with the single certificate is not higher than the view number associated with the existing certificate, maintaining, by said each non-faulty replica, its lock on the existing certificate.

Referring to claim 6, Karame discloses the replicas multicasting to messages including the view change message (See paragraphs 0002, 0076, and 0078). - The method of claim 3 further comprising: if said each non-faulty replica is not already locked onto an existing certificate, transmitting a vote for a proposed sequence number included in the second message to other replicas in the n replicas.

Referring to claim 7, Karame discloses each server, including the primary, checkpoints and produces a checkpoint message including checkpoint certificate (See paragraph 0078). - The method of claim 1 wherein the plurality of certificates includes a certificate on which the proposer is currently locked.

Claims 8-14 are rejected for similar reasons as claims 1-7 respectively, see above rejections.  Karame also discloses the method implemented as a non-transitory computer readable medium storing a program causing a computer to execute the method (See paragraph 0002).

Claims 15-21 are rejected for similar reasons as claims 1-7 respectively, see above rejections.  Karame also discloses a system for byzantine fault-tolerance replicating data including n servers, thus distributed (See paragraph 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2018/0097638 to Haldenby et al.
- Certificate authority master key tracking in distributed ledger
U.S. Patent App. Pub. 2019/0068380 to Tang
- Blockchain consensus node selection
U.S. Patent App. Pub. 2021/0326352 to Manevich et al.
- Faster view change for blockchain

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        August 10, 2022